I concur in the judgment overruling appellant's assignments of error and affirming appellant's drunk driving conviction, but would add the following. The principal opinion states that appellant arguably waived any error in the overruling of his Crim.R. 29(A) motion at the close of the state's case in a jury trial by proceeding to introduce evidence on his behalf, although appellant renewed the motion at the close of all the evidence, citing, inter alia, Collins, supra, in support of such conclusion. I respectfully disagree.
In State v. Thomas (Apr. 17, 1990), Highland App. No. 719, unreported, 1990 WL 54913, a different panel of this court noted as follows:
"Where a defendant, after moving for a directed verdict at the conclusion of the state's case, offers evidence on his own behalf, any error which might have occurred in overruling the motion is waived. State v. Whitmeyer (1984), 20 Ohio App.3d 279,282 [20 OBR 370, 373, 485 N.E.2d 1055, 1058]; State v. Collins
(1977), 60 Ohio App.2d 116 [14 O.O.3d 94, 396 N.E.2d 221]; Statev. Durham (1976), 49 Ohio App.2d 231 [3 O.O.3d 280,360 N.E.2d 743]. In the case at bar, appellant proceeded to offer evidence on his own behalf following the trial court's overruling of his motion for judgment of acquittal at the close of appellee's case and failed to renew such motion at the close of all the evidence. See, e.g., Helmick v. Republic-Franklin Ins. Co.
(1988), 39 Ohio St.3d 71 *Page 72 
[529 N.E.2d 464], paragraph one of the syllabus, which arguably, by implication, overruled Whitmeyer, Collins andDurham where a previously entered motion for acquittal is renewed." Thomas, supra, at 5.
Both Helmick and Thomas involved jury trials. In Parks, as cited in the principal opinion, the Second District Court of Appeals held as follows:
"In Helmick, it was held that a civil defendant does not waive his right to a directed verdict, at the close of the plaintiff's evidence, by proceeding with the defendant's own evidence, so long as the defendant renews his motion for a directed verdict at the close of his own evidence. Because the authority upon which State v. Parks, supra, expressly relied has been overruled, and because we can see no reason not to accord acriminal defendant the same right that is extended to a civildefendant to present evidence in his own defense without waivinghis right to judgment in his favor, based upon a motion made atthe close of his adversary's evidence, we hereby overrule Statev. Parks, supra. A criminal defendant may present evidence in his defense without waiving his right to claim that the trial court erred by denying his motion for a judgment of acquittal made at the close of the state's evidence." (Emphasis added.)Parks, supra, 56 Ohio App.3d at 10, 564 N.E.2d at 749.
Although Parks involved a bench trial and could have alternatively relied on Rogers, supra, to preclude waiver, it is apparent that the Second District Court of Appeals found no logical reason not to extend Helmick to all criminal cases, especially when considering that Helmick involved a civil motion for a directed verdict in the context of a jury trial. Since appellant renewed his Crim.R. 29(A) motion at the close of all the evidence, he did not waive the assertion of any error regarding the overruling of his original Crim.R. 29(A) motion by proceeding to present evidence. Thomas, supra.
Additionally, I would note that I am not entirely persuaded that the trial court acted properly in extending the Cleary
ruling to cover situations where the key is not in the ignition. In other words, such conduct may already be adequately proscribed by municipal ordinances regarding the offenses of "actual physical control." Kelly, supra. Nevertheless, since the trial court's jury instruction was never objected to by appellant below and is not the subject of one of his assignments of error on appeal, the issue is not before us. Consequently, I concur in the judgment of affirmance.